Citation Nr: 0923328	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-30 472	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied service 
connection for PTSD.

By decisions of June 2006 and July 2007, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events (harassment and mental abuse) 
in service.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence. 

5.  The diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An April 2003 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection for PTSD.  The July 2004 
Statement of the Case and a June 2006 RO letter notified them 
that evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of his claimed stressor.  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the April 2003 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  The Board thus finds 
that the 2003 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2003 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran prior to the September 2003 
rating action on appeal.

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the appellant was notified of the degree of disability and 
the effective date information in a June 2006 RO letter, and 
that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available service medical, administrative, and personnel 
records and post-service VA medical records up to 2006.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In February and September 2004 and February 2007, the Veteran 
stated that he had no additional information or evidence to 
submit in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  The Veteran 
has not provided sufficient information for the VA to further 
attempt to independently corroborate his claimed inservice 
stressful experiences: on November 2005 VA evaluation, he 
stated that he could not remember the name of the superior 
military officer who reportedly harassed him.    
           
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than a veteran's service records 
may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that he has PTSD as a result of personal 
trauma, claimed as extremely harsh racial harassment and 
mental abuse including verbal humiliation in service by a 
superior military officer at the San Diego, California Naval 
Air Station (NAS).   He asserts that this caused him extreme 
mental anguish that affects him up to the present time.  He 
states that his stressful experiences are corroborated by a 
service comrade who witnessed them.

In this case, the service medical, administrative, and 
personnel records are completely negative for complaints or 
other documentation of claimed personal trauma such as racial 
harassment, humiliation, torment, or emotional abuse of the 
Veteran.  The service medical records are completely negative 
for complaints, findings, or diagnoses of PTSD, and the 
Veteran was psychiatrically normal on November 1971 
separation examination.  The service personnel and 
administrative records also contain no evidence of any 
behavior changes that might constitute credible evidence of 
such claimed trauma, such as a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Rather, 
those records document the veteran's good work performance 
and his uninterrupted service at the NAS/San Diego from 
August 1970 until discharge from service in December 1971.

Post service, medical records of LifeSource show treatment 
and evaluation of the Veteran from November 2002 to March 
2003 for diagnosed major depression with anxiety, and PTSD 
based on the veteran's history of inservice racial 
harassment.  VA outpatient records from 2003 to 2006 show 
continuing treatment and evaluation of the Veteran for 
diagnosed recurrent major depression, and PTSD based on the 
veteran's history of inservice racial harassment.  On 
November 2005 VA evaluation, the Veteran stated that he could 
not remember the name of the superior military officer who 
reportedly harassed him; the diagnosis was military, non-
combat-related PTSD with major depression and history of 
psychotic symptoms.  

On September 2006 VA psychiatric examination, the diagnoses 
included chronic PTSD which the examiner opined at least as 
likely as not had its onset during service, based on the 
veteran's history of trauma in service from alleged verbal 
threats, humiliation, bigotry, mistreatment, abuse, slurs, 
and racial harassment by a superior military officer.  The 
examiner also commented that many of the difficulties that 
the Veteran was experiencing actually began prior to service, 
as a direct result of the continued abuse and trauma that he 
began to experience as a child, and which trauma he re-
experienced in military service.  Other diagnoses were 
alcohol abuse in partial remission, and recurrent major 
depressive disorder.     
  
The Board notes that the medical evidence in this case shows 
post-service psychiatric findings including PTSD that are 
only based on the veteran's history of his claimed inservice 
stressors due to personal trauma.  However, the Board finds 
that that history is not a reliable indicator of the actual 
occurrence of any such claimed stressor in service, inasmuch 
as such assertion is unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred. 
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the VA is 
not required to accept doctors' opinions that are based upon 
an appellant's recitation of medical history);  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

What this case lacks is credible supporting evidence that the 
veteran's claimed inservice stressors and personal trauma 
actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  

No other available evidence or records otherwise reliably 
corroborate the occurrence of the veteran's claimed inservice 
stressful experiences or traumas.  As noted above, the 
Veteran has not provided sufficient information for the VA to 
further attempt to independently corroborate any such 
experiences, as on November 2005 VA evaluation he stated that 
he could not remember the name of the superior military 
officer who reportedly harassed him.    

In an August 2004 statement, the veteran's wife related her 
observations of her husband's psychiatric symptoms and 
complaints of inservice stressors since 1981, some 10 years 
post-service; she subsequently reiterated those observations 
in a July 2006 affidavit.  In a June 2006 affidavit, a friend 
of the Veteran for approximately 25 years related her 
observations of how his psychiatric symptoms impaired him 
socially and industrially.  However, those post-service 
statements do not provide specific information 
contemporaneous with service which would assist in 
corroborating the veteran's claimed inservice stressful 
experiences or personal traumas.

In an August 2004 statement, the veteran's mother related his 
telephone calls to her in service complaining about reported 
abusive treatment, but that statement does not provide 
specific information which would assist in corroborating his 
claimed inservice stressful experiences or personal traumas.  
She subsequently reiterated her statement in a July 2006 
affidavit.

In August 2005 and July 2006 affidavits, a man purporting to 
be a service comrade of the Veteran variously attested to his 
military service aboard the USS Enterprise, and witnessing an 
episode of verbal racial abuse of the Veteran by his superior 
military officer in summer 1970 when they were both at 
NAS/San Diego.  

However, the Board finds the alleged service comrade's 
statements to be of no probative value, as they are not 
credible in light of facts documented in service records.  
While the veteran's service personnel and administrative 
records document his service at NAS/San Diego from August 
1970 to December 1971, the service comrade's service 
personnel and administrative records show no service at 
NAS/San Diego in summer 1970.  Rather, they document his 
service in Florida from June to August 1970 and Tennessee 
from September to October 1970, and transfer to NAS/San Diego 
in late October 1970, where he reported for duty only in 
November 1970.  Moreover, the service comrade's service 
personnel and administrative records do not document that he 
served aboard the USS Enterprise, the command history of 
which additionally shows that it was not present in San Diego 
at any time in 1970.  Rather, the command history documents 
that ship being in dry dock in Newport News, Virginia from 
January to December 1970, and only being at the port of San 
Diego for 3 days in March 1971.       

Thus, the Board finds that the post-service medical findings 
of PTSD from 2002 to 2006 based on the veteran's unverified 
inservice personal trauma stressors are not persuasive 
medical evidence that any PTSD is related to his military 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of alleged inservice personal trauma.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's own assertions in 
this regard have no probative value.

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


